DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions and Status of Claims
Applicant’s election without traverse of the Group I, claims 1-8 and 15-19, in the reply filed on 3/31/2022 is acknowledged.
Claims 9-14 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/31/2022.
Claims 1-8 and 15-19 as filed on 3/17/2021 are under examination in the instant office action.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/700,480, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
The instant application is CIP. The parent application US 62/700,480 is directed to administrating of “enterobactin” but not “ferric enterobactin” as recited in the pending claims of US 17/151,530.  
Thus, the effective filing date for the instant application and claims is a date of filing the instant application which is 1/18/2021.

Claim Objections
Claim 15 is objected to because of the following informalities:
Claim 15, line 3, appears to contain typing error that is a phrase “or a or a”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Indefinite
Claims 1-8 and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rendered indefinite by the phrase “or a pharmaceutically acceptable to salt” . First, it is unclear what is “acceptable” to salt. Secondly, it is unclear what salt is intended, if any. It is unclear as written whether “salt” and/or a “pharmaceutically acceptable to salt” is intended as a therapeutically effective agent in view of alternative language (“or”) of the claim. It is also unclear whether this limitation “a pharmaceutically acceptable to salt” is intended as “a pharmaceutically acceptable salt”  as a carrier for ferric enterobactin and its analog. 
The same rejection is applied to claim 15. 
Claims 2, 16 and 18 claims recite that ferric enterobactin (Fe-Ent) or Fe-Ent analog  “may be complexed to iron”. The meaning of the phrase is unclear because “ferric enterobactin (Fe-Ent) or Fe-Ent analog” as written in the claims are already complexed with iron for being “Fe-Ent” but not just Ent (enterobactin itself). Thus, it is unclear why or how they would “complexed with iron” more and/or again. Therefore, there is insufficient antecedent basis for this limitation “complexed with iron” in the claims.
Claim 4 recites the limitation "a pharmaceutically acceptable” carrier in claim 1. There is insufficient antecedent basis for this limitation in the claim because claim 1 already has a limitation drawn “a pharmaceutically acceptable” either some salt or some carrier. 
Claims 5 and 6 are considered furthermore indefinite because of the prior confusion in the claimed method about functional and structural meanings of limitation “carrier” and “salt”. Nutritional supplement as a “carrier”  which is a probiotic bacteria is also a delivery vehicle (thereby, “carrier”) of therapeutic agent including enterobactin and/or ferric enterobactin. Thus, the structure of a therapeutic composition in the method for treating iron deficiency is rendered unclear. Is it an isolated chemical (claim 3)? Is it a recombinant probiotic bacteria capable to produce enterobactin which binds to  iron? Does the therapeutic composition comprises ferric enterobactin, or recombinant bacteria delivering ferric enterobactin or both (bacteria plus ferric enterobactin)? 
The same rejection is applied to claims 18-19. 
Claims 7 and 15 are rendered indefinite by abbreviated terms. Abbreviation in the first instance of claims should be explained upon with the abbreviation indicated in parentheses. The abbreviations can be used thereafter.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15, 17 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomena without significantly more. 
The claims recite a method comprising one active step of administering a nutritional composition comprising ferric enterobactin and/or various analogue of ferric enterobactin (various ferric siderophores). The  ferric enterobactin and/or its various analogues (various ferric microbial siderophores) are naturally produced by natural microorganisms and are naturally preset in foods. For example: see US 2008/0113899 (Suzuki et al) at par. 0066-0067; par. 0058.
Thus, the claimed method comprises one active step of feeding  an unlimited population of subjects with a nutritional composition comprising natural products. This is a mere act of basic nutrition or eating. 
This judicial exception is not integrated into a practical application because claimed elements in combination do not add a meaningful limitation or extra-solution to the claimed product, and the claimed product as a whole is nothing more than an attempt to generally link the product of nature to a particular technological environment.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because when considered separately and in combination, they do not add significantly more (also known as an “inventive concept”) to the exception.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-5, 7, 8, 15, 17 and 18 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US 2008/0113899 (Suzuki et al).
	US 2008/0113899 (Suzuki et al) teaches a method for treating iron-deficiency, wherein the method comprises step of administering a therapeutically effective amount of a siderophore complexed with iron to a subject in need thereof (see abstract), wherein the siderophore is a microbial siderophore such as enterobactin (par. 0067, line 3). Thus, the therapeutic composition in the cited method comprises ferric enterobactin (Fe-Ent) as recited in the claims. The cited US 2008/0113899 (Suzuki et al) clearly recognizes that the treatment provides for improvement of various symptoms of iron deficiency, anemia and increases hemoglobin concentration, thereby, erythrocyte production (par. 011) within the meaning of the claims.
	Thus, the cited US 2008/0113899 (Suzuki et al) anticipates claims 1, 7 and 15. 
	As applied to claims 3 and 17: in the cited method the therapeutic compounds are chemicals, thereby, being “ isolated” within the meaning of the claims. 
As applied to claims 4, 5 and 18: in the cited method the therapeutic composition is provided with various pharmaceutical carriers (par. 0085-0091) and with various foods (0098-0108), thus, with a nutritional supplement within the meaning of the claims. With respect to claim 18 it is noted that the foods as carriers in the cited method comprise foods fermented by microorganisms (for example: koji, sake see par. 0057-0058, 0101) which comprise microorganisms that  biosynthesize siderophores including enterobactin  (0067). 
As applied to claim 8: in the cited method the subject under treatment is human (par. 0109).
Thus, the cited US 2008/0113899 (Suzuki et al) is considered to anticipate the claimed invention. 

Claims 1,  3-5, 7, and 15-18 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Bin Qi et al (“Microbial siderophore enterobactin promotes mitochondrial iron uptake and development of the host via interaction with ATP syntase”. Cell 2018, 175, pages 571-582; published on August 23, 2018).
The cited reference by Bin Qin discloses a method for treating iron-deficiency and/or promoting iron uptake and growth, wherein the method comprises step of administering  therapeutically effective amount of a ferric enterobactin (Fe-Ent) which is formed by combined feeding of worms with FeCl3 plus Ent (enterobactin) as shown on figure 2F (page 574). The therapeutic compound FeCl3 plus Ent is “isolated” within the broadest meaning of the claims. The nutritional composition as a whole comprises or further comprises a probiotic bacteria E.coli  wild type WT (figure 2F); and a typical worm growth medium seeded with E.coli as food presents a low iron environment (page 573, col.2, par. 3, line 1-2). Thus, in the cited method the subjects under treatment are in need of treating iron-deficiency within the broadest meaning of the claims. 
Thus, the cited reference by Bin Qin is considered to anticipate the claimed method. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 8 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0113899 (Suzuki et al), US 2011/0268818 (Barasch et al) and Abergel et al. (JACS, 2006, 128, pages 8920-8931).  
The cited US 2008/0113899 (Suzuki et al) is relied upon as explained above for the teaching of a method for treating iron-deficiency, wherein the method comprises step of administering a therapeutically effective amount of a siderophore complexed with iron to a subject in need thereof (see abstract), wherein the siderophore is a microbial siderophore such as enterobactin (par. 0067, line 3).
The cited US 2008/0113899 (Suzuki et al) teaches the use of various Fe-chelated siderophores. But silent about the use of TRENCAM, SERSAM, SER(3M)SAM, TRENSAM, and TREN(3M)SAM for forming complexes with iron. 
However, the prior art; for example: US 2011/0268818,  teaches and suggest the use of various iron-binding siderophores including TRENCAM (par. 0065- 0066) in the method for treating iron deficiency (par. 0064, claim 10). 
All claim-recited TRENCAM, SERSAM, SER(3M)SAM, TRENSAM, and TREN(3M)SAM are known in the prior art  as evidenced by Abergel (see figure 2, page 8922). The reference by Abergel teaches that enterobactin synthetic analogues are effective in delivering iron and sufficient in growth promotion (page 8921, col., lines 13-15; page 8929 at conclusion).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to incorporate in the therapeutic composition in the method for treating iron deficiency of US 2008/0113899 (Suzuki et al) various ferric enterobactin analogues including TRENCAM, SERSAM, SER(3M)SAM, TRENSAM, and TREN(3M)SAM with a reasonable expectation of success in treating iron deficiency because the cited US 2008/0113899 (Suzuki et al) teaches and suggests the use of various siderophores in the method for treating iron deficiency, because the prior art teaches and suggest the use of various iron-binding siderophores including TRENCAM in the method for treating iron deficiency (US 2011/0268818) and because all claim-recited TRENCAM, SERSAM, SER(3M)SAM, TRENSAM, and TREN(3M)SAM are known in the prior art and taught/suggested as effective enterobactin synthetic analogues for  delivering iron and sufficient in growth promotion (Abergel).
	Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.

Claims 1-8 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0113899 (Suzuki et al), US 2011/0268818 (Barasch et al) and Abergel et al. (JACS, 2006, 128, pages 8920-8931) as applied to claims 1-5, 7, 8 and 15-18 above, and further in view US 10,793,609 (Lu et al).
The cited US 2008/0113899 (Suzuki et al) is relied upon as explained above for the teaching of a method for treating iron-deficiency, wherein the method comprises step of administering a therapeutically effective amount of a siderophore complexed with iron to a subject in need thereof (see abstract), wherein the siderophore is a microbial siderophore such as enterobactin (par. 0067, line 3). In the cited method the therapeutic composition include “isolated” chemicals as therapeutic compounds that are  provided with various pharmaceutical carriers (par. 0085-0091) and with various foods (0098-0108). The foods as carriers comprise microorganisms present in the foods that are capable to naturally produce iron chelated siderophores (par. 0057-0058, 0073, 0101) including enterobactin  (par. 0067, line 3).
The cited US 2008/0113899 (Suzuki et al) also teaches and suggests to use recombinant genes in microbial hosts to produce and/or to provide for siderophores that effectively bind iron (par. 0066). But it silent about genes for biosynthesis of enterobactin and recombinant bacteria with genes for biosynthesis or enterobactin. 
However, the genes and the recombinant bacteria inclding probiotic bacteria E.coli configured to express a heterologous nucleotide, operably linked to a promotor, encoding one or more of the genes involved in enterobactin biosynthetic pathway selected from the group consisting of entA entB, entC, entD, entE, and entF, are known in the prior art. For example: see US 10,793,609 (Lu et al) col. 1, lines 52-53 and col. 2, lines 41-44, 63-65, col.10, lines 15-16ies 4-25. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to incorporate in the therapeutic composition in the method for treating iron deficiency of US 2008/0113899 (Suzuki et al)  a recombinant bacterial source of genes involved in enterobactin biosynthetic pathway  providing for production of enterobactin complexed with iron to form Fe-Ent with a reasonable expectation of success in treating iron deficiency because the cited US 2008/0113899 (Suzuki et al) teaches and suggests to use recombinant genes in microbial hosts to produce and/or to provide for siderophores that effectively bind iron and because the recombinant bacteria inclding probiotic bacteria E.coli configured to express a heterologous nucleotide, operably linked to a promotor, encoding one or more of the genes involved in enterobactin biosynthetic pathway selected from the group consisting of entA entB, entC, entD, entE, and entF, are known in the prior art as evidenced by US 10,793,609 (Lu et al).
	Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914. The examiner can normally be reached Monday-Friday: 8.30am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Vera Afremova
May 21, 2022
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653